DETAILED ACTION
Response to Amendment
1.	This office action is in response to applicant’s communication filed on 11/04/2021 in response to PTO Office Action mailed on 08/18/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 11 and 20 have been amended.  No claims are added or canceled.   As a result, claims 1-20 are pending in this office action.
Response to Arguments
3.	 Applicant's arguments with respect to claims 1-20 have been fully considered but are moot in view of new ground(s) of rejection.
				Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2016/0085480 A1), hereinafter Chiu and in view of Zheng et al. (US 2016/0048333 A1), hereinafter Zheng and further in view of Bacher et al. (US 2011/0153687 A1), hereinafter Bacher.
Referring to claims 1, 11 and 20, Chiu discloses a method, comprising: in response to receiving a request to access metadata of a storage object (See para. [0020], para. [0037] and para. [0038] and Figure 1, the storage controller receives access request to access metadata of a plurality of storage devices 104.sub1, 104,sub.2…104.subn  in a key-value store), obtaining, by a system comprising a processor (See Figure 11 and para. [0056], a processor 1104), a first identifier of the storage object from the request (see para. [0038] and Figures 2 and 3, obtaining one of the key values in the key-value store from the access request); determining, based on the first identifier […] a [data structure] where the metadata is located (See para. [0032] and [0037] and para. [0038], determining an LS directory entry instance 300 associated with the key value, note in para. [0004], the data is stored in a key-value store), an address of the data structure […] (See para. [0038] and Figure 7, the storage controller reads the logical address assigned to the key) stored in association in an entry of a block of a table comprising a plurality of blocks (See para. [0004], the data is stored in a key-value store, each record has an key and one or more named bins or columns that hold the data for the record), wherein respective blocks of the plurality of blocks are distributed among a plurality of storage devices with different access speeds (See para. [0021] and para. [0022], para. [0030] and Figures 1 and 2, the plurality of storage devices 104.sub1, 104.sub2…104sub.n have different access speeds, some storage devices are having higher access and higher quality of service, note in para. [0004] and para. [0020], para. [0025], the storage controller write key values to the key-value store, the key–value store has data structure of a table including keys and one or more named bins or blocks that hold data for the record) determining, from the plurality of storage devices, a storage device storing the entry; and obtaining the address […] by accessing the entry from the storage device (See para. [0009], para. [0025] and para. [0032] and Figure 3, determining a storage device from one of the storage tiers stored the value for the key and obtaining the physical address in the determined storage tier which are associated with the determined logical address).
Chiu does not explicitly disclose determining, based on the first identifier, a second identifier of a page table where the metadata is located, an address of the page and the second identifier being stored in association in an entry of a page table distributed among a plurality of storage devices.
Zheng discloses determining, based on the first identifier (See Figure 5 and para. [0048] and para. [0049], decoding the read request to obtain LUN ID, LBA and length and uses the results for the volume mapping), a second identifier of a page where the metadata is located, an address of the page (See para. [0048] and [0049], determining one or more extent key(s) associated with one or more extents with the requested offset range associated with the read request to access a dense tree metadata, determining an index entry associated with a metadata container page where volume metadata entries for the same offset are located) and the second identifier being stored in association in an entry of a block of a page table (See para. [0049], the extent key(s) for the read request are associated with metadata container page which includes an index entry at tree levels, note in para. [0005], the storage device has storage container implemented as a set of data structures such as data blocks that store the storage container and metadata blocks that describe the data of the storage container and the metadata which is stored in metadata blocks used to store locations of the data throughout the cluster), wherein respective blocks of the plurality of blocks are distributed among a plurality of storage devices with different access speeds (See para. [0005], para. [0006] and para [0028], accessing metadata which are metadata blocks distributed among a plurality of nodes 200 and providing storage service, the nodes can be flash storage devices, the flash storage devices have different hardware configurations); determining, from the plurality of storage devices, a storage device storing the entry; and obtaining the address of the page by accessing the entry […], so as to access the metadata from the page (See para. [0049] - para. [0051], searching one or more volume metadata entries of a level are found to ensure that the extent key(s) for the read request from the metadata page, the metadata page is associated with a hash table index; accessing extent metadata using the hash table index from extent key to index; looking up table entry having a matching extent key that identifies a storage location 490 on SSD storage device 260).
Thus, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the metadata structure of Zheng in the Chiu system. Skilled artisan would have been motivated to determine a second identifier of a page where the metadata is located based on a first identifier taught by Zheng in order to maintain metadata in a structure that is efficiently accessed to resolve locations of the data. It is desirable to provide an organization of the metadata that enables efficient determination of the location of storage data in a storage system cluster. In addition, it is desirable to provide a metadata organization that is “friendly” to, i.e., exploits the performance of the storage devices configured to store the metadata (See Zheng, para [0005] and para. [0006]). In addition, Both of the references (Zheng and Chiu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as access metadata in a distributed network using keys/identifiers.  This close relation between both of the references highly suggests an expectation of success.

However, Bacher discloses the plurality of blocks are distributed among a plurality of storage device with difference access speeds (See para. [0005] and para. [0007[ and para. [0024], the storage location determination program stores data items in different data storage locations [e.g. a first storage location or  a second storage location] with different access speeds), wherein the access speed is relative to access frequency of associated metadata (See para. [0009, para. [0017] and para. [0026], the access speed is relative to access frequency of data items associated scores, for example, data items high scores relative to other data items are associated with higher access speed while data items with lower scores are associated with slower access speed, also note in para. [0025], the system stores scores in the metadata).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the access speed of Bacher in the Zheng/Chiu system. Skilled artisan would have been motivated to associate access frequency to the access speed, as taught by Bacher in order to improve performance by taking advantage of existing storage speeds for storage and retrieval of data and not to rely on external software applications and/or user defined parameter (See Bacher, para [0003]). In addition, all of the references (Bacher, Zheng and Chiu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as access metadata in a distributed network.  This close relation between both of the references highly suggests an expectation of success.
As to claims 2 and 12, Chiu discloses wherein the plurality of storage devices comprises at least a first storage device, a second storage device and a third storage See para. [0006], para. [0021], para. [0028] and Figure 1, the storage devices have different speeds, the faster storage devices are memory, solid state devices, hard disk drive arrays, etc., the slower storage devices are optical discs and magnetic tape drives, the first storage device can be memory, the second storage device can be fast hard disk drive arrays and the third storage device can be slower optical disc).
As to claims 3 and 13, Chiu discloses wherein the first storage device is a memory (See para, [0028], the storage devices can be EEPROM memory, flash memory, RAM Random Access memory), the second storage device is a local storage device and the third storage device is a remote storage device (See para. [0006], para. [0021], para. [0028], para. [0050], para. [0055], para. [0060] and Figure 1, the second storage device can be fast hard disk drive arrays in a local network and the third storage device can be slower optical disc in a remote network). 
As to claims 4 and 14, Chiu in view of Zheng discloses wherein determining the second identifier comprises: obtaining an index structure associated with the page table (See Zheng para. [0048] and [0049], determining one or more extent key(s) associated with one or more extents with the requested offset range associated with the read request to access a dense tree metadata, determining an index entry associated with a metadata page where volume metadata entries for the same offset are located), the first identifier (See para. [0048] and Figure 5, the LUN ID, offset, length) and the second identifier (See para. [0048] and Figure 5, the Extend Key, offset, length) being recorded as a key-value pair in the index structure (See para. [0048] and para. [0049], being record as key value pair in the volume mapping structure and the volume metadata entry structure); searching for the key-value pair associated with the first identifier in the index structure; and determining the second identifier based on a result of the searching for the key-value pair (See para. [0048]-para. [0051], searching the extent key in the volume metadata entry associated with the LUN ID or the volume ID in the volume mapping).
Thus, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the metadata structure of Zheng in the Chiu system. Skilled artisan would have been motivated to determine a second identifier of a page where the metadata is located based on a first identifier taught by Zheng in order to maintain metadata in a structure that is efficiently accessed to resolve locations of the data. It is desirable to provide an organization of the metadata that enables efficient determination of the location of storage data in a storage system cluster. In addition, it is desirable to provide a metadata organization that is “friendly” to, i.e., exploits the performance of the storage devices configured to store the metadata (See Zheng, para [0005] and para. [0006]). In addition, Both of the references (Zheng and Chiu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as access metadata in a distributed network using keys/identifiers.  This close relation between both of the references highly suggests an expectation of success.
As to claim 5, Chiu does not explicitly disclose the index structure is implemented as a B+ tree.
However, Zheng discloses wherein the index structure is implemented as a B+ tree (See para. [0059] and Figures 7 and 8, the dense 700 is a B+ tree). 
Thus, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the metadata structure of Zheng in the Chiu system. Skilled artisan would have been motivated to use B+ tree as index structure aught by Zheng in order to create more efficient lookup operations and reduce read amplification (See Zheng, para. [0059]). In addition, both of the references (Zheng and Chiu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as access metadata in a distributed network using keys/identifiers.  This close relation between both of the references highly suggests an expectation of success.
As to claims 6 and 15, Chiu discloses wherein the determining the storage device storing the entry from the plurality of storage devices (See Chiu, para. [0009], para. [0025] and para. [0032] and Figure 3, determining a storage device from one of the storage tiers stored the value for the key). comprises: determining whether the entry is present in the first storage device; in response to determining that the entry is present in the first storage device, determining the first storage device as the storage device storing the entry (See para. [0009], para. [0025] and para. [0032] and Figure 3, determining and obtaining the physical address in the determined storage tier which are associated with the determined logical address); in response to determining that the entry is absent from the first storage device, determining whether the entry is present in the second storage device; in response to determining that the entry is present in the second storage device, determining the second storage device as the storage device storing the entry; in response to determining that the entry is absent from the second storage device, determining whether the entry is present in the third storage device; and in response to determining that the entry is present in the third storage device, determining the third storage device as the storage device storing the entry (See para. [0009], para. [0025] and para. [0032] and Figure 3, determining and obtaining the physical address in the determined storage tier which are associated with the determined logical address). 
As to claims 7 and 16, Chiu in view Zheng discloses wherein the page table comprises a plurality of blocks (See Zheng para. [0022], para, [0055] and Figure 6 the metadata page metadata comprises a plurality of levels, each level of the dense tree is maintained on one or more storage devices as a packed array of volume metadata entries), each block is stored in one of the plurality of storage devices (See Zheng para. [0022], para, [0055] and Figure 6 the metadata page metadata comprises a plurality of levels [e.g. blocks], each level [block] of the dense tree is maintained on one or more storage devices as a packed array of volume metadata entries), the entry is included in a first block of the plurality of blocks (See Zheng, para. [0022], para. [0055] and Figure 6, the data entry is included in a first page) wherein the determining the storage device from the plurality of storage devices comprises: determining, from the plurality of storage devices, the storage device storing the first block; and wherein the obtaining the address comprises: obtaining the address by accessing the entry from the first block (See Zheng para. [0022], para, [0055] and Figure 6 , determining one of the storage devices by searching each level/block of the dense tree and obtaining offset and length [address] by accessing the page key from the  metadata page).
6.	Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2016/0085480 A1) and in view of Zheng (US 2016/0048333 A1) and Bacher (US 2011/0153687 A1) and further in view of Baderdinni (US 2013/0124780 A1).
As to claims 8 and 17, Chiu discloses migrating the first block from the second storage device or the third storage device to the first storage device (See para. [0006], migrating the most frequently accessed data block from slower speed devices to high-speed devices).
Chiu does not explicitly disclose in response to determining that the first block is stored in the second storage device or the third storage device and migrating the first block from the second storage device or the third storage device to the first storage device.
Baderdinni discloses in response to determining that the first block is stored in the second storage device or the third storage device and migrating the first block from the second storage device or the third storage device to the first storage device (See para. [0021] and [0024], determining data blocks stored on the slower tier have been accessed more frequently and transferring the data block to faster tier).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the Baderdinni teachings in the Chiu system. Skilled artisan would have been motivated to migrate the first block from the second storage device or the third storage device to the first storage device taught by Baderdinni in order to efficiently migrating data between tiers in a tiered data storage system (See Baderdinni, para. [0005]). In addition, all of the references (Baderdinni, Chiu, Zheng, Bacher) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storing data  distributed among a plurality of storage devices with different access speeds.  This close relation between both of the references highly suggests an expectation of success.
As to claims 9 and 18, Baderdinni discloses wherein the plurality of blocks includes a second block stored in the first storage device, and wherein the method further comprises: migrating the second block from the first storage device to the second storage device in response to determining at least one of the following: available capacity of the first storage device is below first threshold capacity; and the second block has not been accessed for a duration exceeding a first threshold time (See para. [0021] and [0024] and claim 10, determining data blocks stored on the faster tier have been accessed less frequently with usage metric below a threshold and transferring the data block to slower tier).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the Baderdinni teachings in the Chiu system. Skilled artisan would have been motivated to migrate the second block from the first storage device to the second storage device taught by Baderdinni in order to efficiently migrating data between tiers in a tiered data storage system (See Baderdinni, para. [0005]). In addition, all of the references (Baderdinni, Bacher, Chiu, Zheng) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storing data  distributed among a plurality of storage devices with different access speeds.  This close relation between both of the references highly suggests an expectation of success.
As to claims 10 and 19, Baderdinni discloses wherein the plurality of blocks includes a third block stored in the second storage device, and wherein the method further comprises: migrating the third block from the second storage device to the third storage device in response to determining at least one of the following: available capacity of the second storage device is below second threshold capacity (See para. [0028], migrating data block on the faster tier to slower tier when system the reserve space is lower than a threshold or limit) ; and the third block has not been accessed for a duration exceeding a second threshold time. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the Baderdinni teachings in the Chiu system. Skilled artisan would have been motivated to migrate the third block from the second storage device to the third storage device taught by Baderdinni in order to efficiently migrating data between tiers in a tiered data storage system (See Baderdinni, para. [0005]). In addition, all of the references (Baderdinni, Donahue and Pham) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storing data  distributed among a plurality of storage devices with different access speeds.  This close relation between both of the references highly suggests an expectation of success.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUK TING CHOI/Primary Examiner, Art Unit 2153